DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-8, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZARIFI et al PG PUB 2018/0278450.
Re Claims 1, 8, 12 and 15, ZARIFI et al teaches a UE (a transmitter, a receiver, a processor) receiving a configuration information for SRI transmission [0214] in a unit of concatenated SRS blocks from a BS (See figure 7: and also PARA 0166) wherein transmitting the concatenated SRS blocks are based on the configuration information; wherein figure 7 teaches the concatenated SRS blocks are associated with a length 12 or 24 RPBs, a number of SRS block, in this case SRS1 is 2 blocks and SRC bandwidths [0082].
Re Claims 2, 7, the configuration information includes SRS sequence; determining a SRS sequence root (value of the sequence generation parameter) [0084].
Re Claim 3, the SRS configuration is received through DCI.
Re Claim 11, the unit of the SRB blocks is RB unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over ZARIFI et al PG PUB 2018/0278450 in view of Ogawa et al PG PUB 2011/0075760.
Re Claims 4, 5, 13, ZARIFI et al teaches receiving information indicating a SRC blocks among the concatenated blocks and information about a frequency region range [See figure 7: different lengths and frequency region for the SRS1].  ZARIFI et al fails to teach “truncation is performed” among the concatenated SRC blocks.  However, Ogawa et al teaches performing truncation on the SRS transmission bandwidth so that the ZC sequence matches the SRS transmission bandwidth [0119].  On skilled in the art would have been motivated to have truncated sequence to match the SRC transmission bandwidth to reduce interference given to adjacent cells [0120].  Therefore it would have been obvious to one skilled in the art to have combined the teachings.
Re Claim 6, Ogama et al teach in figure 14 the truncation starting point [0119].
Claims 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZARIFI et al PG PUB 2018/0278450 in view of CHOI et al PG PUB 2019/0372734.
Re Claims 9, 10,15, ZARIFI et al fails to explicitly teach “transmitting information about the SRS configuration capability of the UE”.  However, CHOI et al teaches UE transmitting a UE-desired SRS transmission configuration to the BS such as desired bandwidth [0164].  One skilled in the art would have been motivated to have modified the SRS configuration based on the UE capability information for interoperability.  Therefore it would have been obvious to skilled to have combined the teachings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472